DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is in response to the applicant’s amendment received 10/19/2021. The amendments made to the claims do not place the application in condition for allowance for the reasons set forth below. Claims 1-18 remain pending, new claim 20 has been added.
Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. 
Applicant first argues Cohen fails to disclose an inner tube movably disposed within an outer sheath of the driving assembly. Applicant first states that the rejection incorrectly identifies two distinct elements in Cohen (elements 140 and 154) as the claimed inner tube. Examiner disagrees in that the rejection clearly identifies only element 154 in Cohen as the claimed inner tube (“Cohen discloses… an inner tube (154)”). Applicant then states that element 154 is Cohen is a bushing support and not an inner tube. However, element 154 is illustrated in Figure 10 as a cylindrical member having a lumen therethrough, thus element 154 may be properly interpreted as a “tube” as claimed. Furthermore, element 154 is movable within housing 110 and outer sheath 120, thus may be properly considered an “inner” tube movably disposed within an outer sheath of the driving assembly as claimed. 
Applicant then argues Cohen fails to disclose the housing 110 and the outer sheath 120 form a releasable handshake engagement. However, tabs 156 of the outer 
Applicant also argues Cohen fails to disclose the inner tube 154 extending into the housing 110 prevents the handshake engagement from disengaging. However, Cohen clearly illustrates in Figures 1 and 7 inner tube 154 extending into the housing 110 to prevent the handshake engagement from disengaging by maintaining the tabs 156 in engagement with the slots 152 in 110 (the function of 154 preventing disengagement is described in paragraph 66).
Applicant finally argues that Cohen fails to disclose the driver 132 being disposed within the inner tube 154. However, Figure 3 clearly illustrates the driver 132 extending through 140 and 136, 136 being formed at the proximal end of the clip, and Figure 1 clearly illustrates driver 132 extending through the sheath 120 and the inner tube 154 to 136, both of which are disposed within the housing 110. Therefore, the driver 132 is clearly disposed within the inner tube 154 as claimed.
Applicant’s argument that elements 140 and 154 cannot be one and the same is moot since Examiner has not stated that elements 140 and 154 are one and the same.
Applicant’s final argument that Gayzik and Brenner fail to cure the deficiencies of Cohen is moot, since it is the examiner’s position that Cohen discloses all the limitations as recited in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al. (US Pub. No. 2008/0306491).
Cohen discloses an endoscopic device (for example, see paragraph 5 and Figures 1-7) comprising a clip assembly comprising a first jaw (one of 104), a second jaw (the other 104), a housing (110) having an internal channel (lumen of 110), wherein at least a portion of the first and second jaws (104, 104) is disposed within the internal channel (for example, see Figure 1 and paragraph 62), the first and second jaws (104, 104) selectively move along with the internal channel between a fully closed position and a fully opened position (for example, see paragraphs 62, 64, and 69), and a release portion (134), connecting to the first and second jaws (for example, see Figures 1-3 and paragraph 64), wherein at least a portion of the release portion (134) is proximal from the first and second jaws (at 136) and a driving assembly comprising an outer sheath (120), an inner tube (154), movably disposed within the outer sheath (for example, see paragraph 68), and a driver (132), movably disposed within the inner tube (132 moves proximally and distally within all elements 110, 120, 140, 154), and removably received within the release portion (for example, see Figure 2), wherein the driver (132) is .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen as applied to claim 1 above, and further in view of Gayzik (US Pub. No. 2010/0016873).
Cohen discloses the claimed invention except for the driver comprising a T-tag received in the release portion, two wires of the T-tag selectively move radially inward .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen as applied to claim 1 above, and further in view of Brenner (US Pub. No. 2012/0059394).
Cohen discloses the claimed invention except for the first jaw being longer than the second jaw. Brenner also discloses a clip comprising a first jaw and a second jaw (for example, see Figures 10A-11E). Brenner teaches the clip jaws may have the same length or different lengths (for example, see paragraphs 116 and 117). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Cohen’s first jaw being longer than the second jaw as taught by Brenner. Doing so would tailor the clip to meet the needs of an intended application in which having jaws of different lengths enables the clip to grasp tissue more effectively. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen as applied to claim 1 above, and further in view of Kappel (US Pub. No. 2013/0226200).
Cohen further discloses each jaw (104, 104) has a first width defined between the jaw's proximal end and distal end (for example, see Figure 1A), where each jaw includes an engagement portion disposed at the distal end of the jaw (the curved projecting portions disposed on each of the distal ends of 104; for example, see Figure 1A). Cohen fails to disclose each jaw's engagement portion is wider than the first width. Kappel also discloses a clip assembly (700) comprising first and second jaws (12), each jaw including an engagement portion (702, 704; for example, see Figures 16-17). Kappel teaches each jaw's engagement portion (702, 704) is wider than the width defined between each jaws (12) proximal end and distal end (for example, see Figures 16-17) in order to clip a wide areas of tissue (for example, see paragraph 38). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Cohen’s engagement portions with widths greater than a first width defined between the jaw’s proximal and distal ends as taught by Kappel. Doing so would enable clipping of wider areas of tissue, thus enhancing closure of larger tissue wounds to stop bleeding thereof.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        October 25, 2021